Opinion by
Judge Lindsay :
The judgment of sale gave an exact description of the tract of land decreed to be sold, and did not declare or undertake to declare the number of acres contained within the designated boundaries. The commissioner had no power to make the judgment more explicit by verbal representations at the time of the. sale. The most he could do was to express his opinion or information as to the quantity of the land.
Appellant was bound to take notice of the terms of the judgment, at least before he allowed the sale to be confirmed. There was no warranty, express or implied, that there were 33 acres of land, and the appellant must comply with the obligations of his bond.
Judgment affirmed.